Exhibit 10.3

REVOLVING CREDIT LOAN AND SECURITY AGREEMENT

$5,000,000 REVOLVING CREDIT LOAN

THIS REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (the “Loan Agreement”) is made
as of this      day of October, 2009, among FIFTH THIRD BANK, a Michigan banking
corporation, having a mailing address of 201 East Kennedy Boulevard, Suite 1800,
Tampa, Florida 33602 (the “Bank”), DEER VALLEY FINANCIAL CORP., a Florida
corporation (“DVFC”), having its principal place of business at 205 Carriage
Street, Guin, Alabama 35563, DEER VALLEY CORPORATION, a Florida corporation
(“DVC”), having a mailing address of 3111 West Dr. MLK Boulevard, Suite 100,
Tampa, Florida 33607, and DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation
authorized to do business in the State of Florida (“DVHI”), having its principal
place of business at 205 Carriage Street, Guin, Alabama 35563, jointly and
severally (collectively the “Borrower”).

RECITALS:

WHEREAS, Borrower has applied to Bank for a revolving line of credit not to
exceed FIVE MILLION DOLLARS ($5,000,000.00) (the “Loan”) to be evidenced by a
revolving credit note (the “Note”) and secured by accounts receivable,
inventory, equipment and all other tangible and intangible personal property of
each Borrower. The Loan is to be utilized for short term working capital
financing, letters of credit and as a bridge loan on financing the sale of
retail units by DVHI. The Bank has agreed to make the Loan providing certain
conditions herein outlined are fully complied with.

NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the parties hereto agree as follows:

SECTION I. RECITALS; DEFINITIONS

1.1 Recitals. The foregoing recitals are true and correct and incorporated
herein by reference.

1.2 Defined Terms. As used in this Loan Agreement, the following terms shall
have the following meanings:

“Accounts Receivable” shall mean all accounts receivable, book debts, notes,
drafts, acceptances and other forms of obligations, now or hereafter owing to
each Borrower, whether arising from the sale of goods or rendition of services
(including, without limitation, any such obligation that might be characterized
as an account, contract right, or general intangible under the Uniform
Commercial Code as, from time to time, in effect in the State of Florida or
Alabama), all of each Borrower’s rights in, to and under all purchase orders,
now or hereafter received by each Borrower



--------------------------------------------------------------------------------

for goods or services, and all monies due or to become due to each Borrower
under all contracts for the sale of goods or the performance of services
(whether or not yet earned by performance) or in connection with any other
transaction (including, without limitation, the right to receive the proceeds of
said purchase orders and contracts), and all collateral security and guarantees
of any kind given by any obligor with respect to any of the foregoing.

“Advance” shall mean the amount advanced by the Bank to any Borrower under the
terms of this Loan Agreement and the Note.

“Affiliate” shall mean any person, corporation, association or other business
entity which directly or indirectly controls, or is controlled by, or is under
common control with the Borrower.

“Borrowing Base” shall mean, at any date of determination thereof (which date of
determination shall be in the Bank’s sole discretion) an amount equal to the sum
of (a) 80% of Eligible Accounts Receivable, plus (b) 50% of Eligible Inventory
(based upon the lower of actual cost or market value with a maximum Inventory
Borrowing Base of $1,500,000.00) for DVHI only. The Bank has bargained for and
Borrower agrees and acknowledges that the Collateral not included in the
Borrowing Base is a cushion of collateral value in excess of the secured
advances under the Loan.

“Borrowing Base Certificate” shall mean a certificate prepared by Borrower in
substantially the form attached hereto as Exhibit “A”.

“Collateral” shall have the meaning provided for such term in Section 2.1(h)
hereof.

“Default Rate” shall mean five percent (5%) per annum above the contract rate as
set forth in the Note, but not exceeding 18% per annum.

“Eligible Accounts Receivable” shall mean, at any date of determination thereof,
all Accounts Receivable of DVHI and DVFC: (a) which are bona fide, valid and
legally enforceable obligations of the account debtors in respect thereof, which
are unconditionally owing by such account debtors, and which do not represent
sales on consignment, sales on return or other similar understandings;
(b) which, except for the security interest in the Accounts Receivable granted
to the Bank, are solely owned by the Borrower, free and clear of any and all
mortgages, liens, security interests, encumbrances, claims or rights of others,
except sellers’ rights (if any) to reclaim goods under Uniform Commercial Code
Section 2-702; (c) which are not the subject of any defense, offset,
counterclaim or claim; (d) as to which no more than 60 days (or are 30 days past
due) shall have elapsed from the original date of the relevant invoice;
(e) those account debtors that do not have more than 25% of their respective
Accounts Receivable aged more than 60 days; (f) Accounts Receivable with respect
to a single account debtor whose total obligations owing does not exceed 20% of
all Eligible

 

2



--------------------------------------------------------------------------------

Accounts Receivable (not including Government Backed Agency receivables); (g) as
to which the account debtors are (1) solvent, going concerns unaffiliated with
any Borrower, and (2) reasonably satisfactory to the Bank from a credit
standpoint (the Bank’s satisfaction may be assumed unless the Bank shall at any
time advise the Borrower to the contrary).

“Eligible Inventory” shall mean, at any date of determination thereof (which
date shall be in the Bank’s sole discretion), all Inventory and proceeds
therefrom, owned by DVHI, excluding all work-in-process, but including
(a) goods-in-transit, (b) Inventory used for display or demonstration purposes
and obsolete Inventory and (c) Inventory in the possession of service persons or
technicians performing service for customers of the Borrower, whether or not
such service technicians are employees or independent contractors of the
Borrower. The eligibility of Inventory shall be determined by the Bank in its
reasonable commercial discretion.

“Equipment” shall mean all of the equipment of each Borrower (within the meaning
of the Uniform Commercial Code, as from time to time in effect in the State of
Florida or Alabama), now or hereafter owned or acquired, and wheresoever
located, as well as all parts, accessions, and additions thereto, proceeds
therefrom, and substitutions and replacements therefor.

“Events of Default” shall have the meaning ascribed to such term in Section 8
hereof.

“Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles, in effect from time to time, applied on a consistent
basis.

“General Intangibles” shall mean all of each Borrower’s right, title and
interest with respect to general intangibles (including payment intangibles,
contract rights, rights to payment, rights arising under common law, statutes or
regulations, choses or things in action, goodwill, patents, trade names,
trademarks, service marks, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment and other rights under any royalty or licensing agreements,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, money, deposit accounts,
insurance premium rebates, tax refunds and tax refund claims), and any and all
supporting obligations in respect thereof, and any other personal property other
than goods, Accounts Receivable, investment property, negotiable collateral and
chattel paper (within the meaning of the Uniform Commercial Code, as from time
to time in effect in the State of Florida or Alabama).

“Inventory” shall mean all of the inventory of each Borrower (within the meaning
of the Uniform Commercial Code, as from time to time in effect in the State of
Florida or Alabama), now or hereafter owned or acquired, and wheresoever
located,

 

3



--------------------------------------------------------------------------------

including, without limitation, all finished goods held for sale or lease or to
be furnished under a contract of service, goods that are leased by Borrower as
lessor, goods that are furnished by Borrower under a contract of service, and
raw materials, work-in-process, or materials used or consumed in Borrower’s
business including all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefore.

“Investment Property” shall mean all of the investment property of each Borrower
(within the meaning of the Uniform Commercial Code, as from time to time in
effect in the State of Florida or Alabama).

“Letter of Credit” shall mean any standby, documentary or trade Letter of Credit
issued by Bank hereunder as requested by Borrower for the account or to secure
obligations of Borrower in accordance with the terms of Section 2.2(a).

“Letter of Credit Fees” has the meaning set forth in Section 2.2(h).

“Letter of Credit Commitment” shall mean the commitment of Bank to issue, in
accordance with the terms hereof, and to honor payment obligations under any
Letters of Credit.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
maximum amount that is, or at any time thereafter may become, issued by Bank and
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Letters of
Credit plus (b) the aggregate amount of all drawings under Letters of Credit
honored by Bank but not theretofore reimbursed.

“Maturity Date” shall mean, unless sooner demanded by Bank after the occurrence
of an Event of Default hereunder, 24 months from the date hereof.

“Permitted Liens” means: (a) Liens consisting of deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of utility
payments, bids, tenders, contracts (other than contracts for payment of money),
obligations under workers’ compensation, unemployment insurance or similar
legislation or under surety or performance bonds, in each case arising in the
ordinary course of business; (b) Liens arising out of or resulting from any
judgment or awarded, the time for the appeal or petition for rehearing of which
shall not have expired, or in respect of

 

4



--------------------------------------------------------------------------------

which the Borrower is fully protected by insurance or in respect of which
Borrower shall at any time in good faith be prosecuting an appeal or proceeding
for a review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured, and as to which appropriate
reserves have been established on the books of Borrower.

“Notice of Request for Letter of Credit” shall mean a notice of request for
issuance of a Letter of Credit in form and substance satisfactory to Bank.

SECTION 2. THE LOAN AND LETTERS OF CREDIT

2.1 Revolving Loan.

(a) Advances. Subject to the Borrowing Base limitations and subject to Bank’s
receipt of a completed Borrowing Base Certificate, Bank may, in its discretion,
make Advances to Borrower in accordance with the terms and conditions of this
Loan Agreement, at any time and from time to time, on or after the date hereof
until the Maturity Date, or until the occurrence of an event which with the
giving of notice or the passage of time, or both, shall constitute an Event of
Default. Such Advances may be borrowed, re-paid and re-borrowed, provided,
however, the aggregate outstanding principal amount of all Advances, together
with the aggregate face value of all issued and outstanding Letters of Credit as
of such date, shall not exceed $5,000,000.00.

(b) Interest. The Bank shall make appropriate debits and credits to the loan
account of Borrower corresponding to each Advance to reflect the Advances to,
prepayments, payments by and other disbursements for the account of Borrower.
Each such entry shall be prima facie evidence of the principal amount of
Advances hereunder at any time outstanding. Each Advance shall bear interest
from the date such Advance is made on the aggregate unpaid principal amount
thereof until such principal amount is paid or shall become due and payable
(whether at the stated maturity or by acceleration) pursuant to the terms of and
at a rate per annum as set in the Note.

(c) Calculation. Interest on principal outstanding from time to time shall be
paid monthly, and shall be calculated on the basis of a 360-day year for the
actual days elapsed.

(d) Requests for Advances. Borrower shall request Advances under the Loan by
(1) giving oral notice thereof to the Bank at above address, and (2) confirming
such oral notice in writing, in form and substance satisfactory to the Bank,
within two business days thereafter and delivering such written confirmation to
the Bank, together with any supporting information it may reasonably request, at
the above address.

(e) Commitment. The giving of oral notice as aforesaid shall irrevocably commit
Borrower to accept the requested Advances under the Loan. In the

 

5



--------------------------------------------------------------------------------

event of any discrepancy between any oral notice and written confirmation, the
oral notice shall govern as to any action taken by the Bank prior to receipt of
written confirmation.

(f) Unused Line Fee. On the 15th day following the end of each calendar quarter
during the term of the Loan, Borrower shall pay to Bank an unused line fee equal
to 25 basis points (0.25%) per annum times the result of: (1) the amount of the
Loan, less (2) the average daily balance of the Loan outstanding during the
immediately preceding calendar quarter.

(g) Limitation. In no event shall any interest charge, collected or reserved
hereunder exceed the maximum rate then permitted by applicable law.

(h) Collateral. From the date hereof as security for the payment and the
performance of the Loan, each Borrower extends, sells, assigns, conveys,
mortgages, pledges, transfers, grants, and re-grants to the Bank a continuing,
first priority security interest in and to all of its respective rights, title
and interest in, to and under all (1) Accounts Receivable; (2) Equipment;
(3) Inventory; (4) General Intangibles; (5) books and records; (6) deposit
accounts; (7) cash and cash equivalents; (8) to the extent not included in the
foregoing, all other tangible and intangible personal property of Borrower
(within the meaning of the Uniform Commercial Code, as from time to time in
effect in the State of Florida or Alabama); (9) Investment Property; and
(10) all other property and money of the Borrower now or hereafter in the
possession, custody or control of the Bank; and as to each of the foregoing, the
products and proceeds thereof, replacements and accessions thereto; all of which
shall constitute the “Collateral”.

2.2 Letters of Credit.

(a) Issuance. From the date hereof until the Maturity Date, subject to the terms
and conditions hereof and of the Letter of Credit Documents, and upon such other
terms and conditions which Bank may reasonably require, Bank may issue Letters
of Credit as Borrower may from time to time request for the benefit of Borrower.
No Letter of Credit shall have an expiration date later than the earlier of:
(1) the Maturity Date, or (2) one year after the date of issuance thereof;
provided, however, that Borrower may request issuance or renewal of a Letter of
Credit with a later expiration if, at the time of such issuance or renewal,
Borrower deposits an amount equal to the face amount of such Letter of Credit
with Bank as cash collateral for such Letter of Credit. Each Letter of Credit
shall require that all draws thereon must be presented to Bank by the expiration
date therefor, regardless of whether presented prior to such date to any other
institution. Each Letter of Credit shall comply with the related Letter of
Credit Documents. The issuance date of each Letter of Credit shall be a business
day.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted by Borrower to Bank at least ten (10) business days prior to the
requested date of issuance (or such shorter period as may be agreed by Bank)

 

6



--------------------------------------------------------------------------------

pursuant to a Notice of Request for Letter of Credit, accompanied by such
applications and other related documents as may be required by Bank. If the
Notice of Request for Letter of Credit, related applications and the requested
form of such Letter of Credit is acceptable to Bank, Bank will, upon fulfillment
of the applicable conditions set forth herein, make such Letter of Credit
available to Borrower.

(c) Reimbursement. In the event of any drawing under any Letter of Credit, Bank
will promptly notify Borrower, and Borrower shall request, or be deemed to have
requested, an Advance in the amount of such drawing, the proceeds of which will
be used to satisfy the related reimbursement obligations. Upon the making of any
such Advance, Borrower shall be required to immediately reimburse Bank for
application to the respective Letter of Credit Obligations. Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of setoff, counterclaim or defense
to payment Borrower may claim or have against Bank or the beneficiary of the
Letter of Credit drawn upon or any other person, including without limitation
any defense based on any failure of Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit.

(d) Borrower as Account Party. Notwithstanding anything to the contrary set
forth in this Loan Agreement, in the event that Bank permits a Letter of Credit
issued hereunder to statement to the effect that such Letter of Credit is issued
for the account, or to secure obligations, of an Affiliate or subsidiary of
Borrower, notwithstanding such statement, Borrower shall be the actual account
party for all purposes of this Loan Agreement for such Letter of Credit. Such
statement shall not affect Borrower’s reimbursement obligations hereunder with
respect to such Letter of Credit.

(e) International Standby Practices. The Bank may issue Letters of Credit
subject to Rules on International Standby Practices (ISP98), as adopted as of
the date of issue by the International Chamber of Commerce (the “ISP”), in which
case the ISP may be incorporated therein and deemed in all respects to be a part
thereof.

(f) Letter of Credit Obligations Absolute. With regard to each Letter of Credit,
the obligations of Borrower to the Bank under this Loan Agreement, any Letter of
Credit Document and any other agreement or instrument relating to any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Loan Agreement, such Letter of Credit Document
and such other agreement or instrument under all circumstances, including
without limitation the following circumstances:

(1) any lack of validity or enforceability of this Loan Agreement, any Letter of
Credit Document, any Letter of Credit or any other agreement or instrument
relating thereto (this Loan Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);

 

7



--------------------------------------------------------------------------------

(2) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(3) the existence of any claim, set-off, defense or other right that Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Persons for whom any such beneficiary or any such transferee may
be acting), Bank or any other person, whether in connection with the
transactions contemplated thereby or any other unrelated transaction;

(4) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(5) payment by Bank under a Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit;

(6) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any loan document; or

(7) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including without limitation any other circumstance that
might otherwise constitute a defense available to, or a discharge of, Borrower.

(g) Conflict with Letter of Credit Documents. In the event of any conflict
between this Loan Agreement and any Letter of Credit Document (including any
letter of credit application), the Letter of Credit Documents shall control.

(h) Letter of Credit Fees. For each Letter of Credit issued by Bank hereunder,
Borrower shall pay to Bank, upon issuance, a fee equal to 100 basis points
(1.00%) multiplied by the face amount of such Letter of Credit, together with
Bank’s standard fees in effect during the issuance term of such Letter of Credit
(including, without limitation, any renewal or drawing fees).

SECTION 3. REPRESENTATIONS AND WARRANTIES.

From the date hereof, each Borrower represents and warrants to the Bank as
follows:

3.1 Organization, Standing, Corporate Powers.

(a) Duly Organized. In respect of each Borrower, it (1) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida or Alabama, as the case may be; (2) has all requisite power and
authority, corporate or otherwise, to conduct its business as now being
conducted and to own its properties and assets; and (3) is duly qualified to do
business in every jurisdiction wherein the failure to so qualify would have a
material adverse effect.

 

8



--------------------------------------------------------------------------------

(b) Powers. It has all requisite power and authority, corporate or otherwise, to
execute, deliver, and to perform all of its obligations under this Loan
Agreement and under other documents or agreements relating to the transactions
contemplated herein to which it is a party.

(c) Binding Obligation. This Loan Agreement and all corporate notes, guarantees,
assignments, security agreements and all other loan and security agreements
executed in connection therewith are legal, valid and binding obligations of the
Borrower and enforceable in accordance with their respective terms, subject to
the enforcement of remedies to bankruptcy, insolvency and other laws affecting
creditors’ rights generally and to moratorium laws, from time to time in effect,
and to general equitable principles which may limit the right to obtain the
remedy of specific performance.

3.2 Authorization of Borrowing. The execution, delivery and performance of this
Loan Agreement and the borrowings hereunder: (a) have been duly authorized by
all requisite corporate action; (b) will not violate any provision of applicable
law, any governmental rule or regulation, any order of any court or other agency
of government to which either of such parties is subject or the articles of
incorporation or by-laws of the Borrower; or (c) do not violate any provision of
any indenture, agreement or other instrument to which Borrower is a party or by
which Borrower or its properties or assets are bound and which is material to
the conduct or operation of Borrower’s business and financial affairs, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any provision of such indenture, agreement or
other instruments, or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon the property or assets of the
Borrower, other than as provided herein.

3.3 Financial Statements. Each Borrower has heretofore furnished to the Bank
financial statements which fairly present the financial condition and the
results of operations of each Borrower as of the date and for the period
indicated, show all known material liabilities, direct or contingent, as of the
respective dates thereof, and were prepared in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

3.4 Adverse Change, etc. There has been no material adverse change in the
business, properties or condition (financial or otherwise) of any Borrower since
the date of the most recent of the financial statements delivered to the Bank.

 

9



--------------------------------------------------------------------------------

3.5 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Borrower, overtly threatened against or affecting any of them,
at law or in equity, or before or by any Federal, state, municipal or other
governmental court, tribunal, department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which involve any of the transactions
herein contemplated or the possibility of any judgment or liability which would
result in any material adverse change in the business, operations, properties or
assets or in the financial condition of any of them, or materially and adversely
affect the ability of any of them to perform hereunder. No Borrower is in
default with respect to (a) any judgment, order, writ, injunction or decree; or
(b) any rule or regulation of any court or Federal, state, municipal or other
governmental court, tribunal, department, commission, board, bureau, agency or
instrumentality, domestic or foreign which would have a material adverse effect
on its business, properties or condition (financial or otherwise).

3.6 Payments of Taxes. Each Borrower has filed or caused to be filed all
Federal, state and local tax returns that are required to be filed and has paid
or caused to be paid all taxes as shown on such returns or on any assessment
received by it, to the extent that such taxes have become due, except taxes the
validity of which is being contested in good faith by appropriate proceedings
and for which, in the exercise of reasonable business judgment, there have been
set aside adequate reserves with respect to any such tax or assessment so
contested the tax or assessment so contested shall not materially affect its
ability to perform hereunder.

3.7 Priority of Security Interest. Subject (a) to filing and recordation of the
appropriate instruments in the appropriate offices of the proper jurisdiction or
possession by the Bank or its agent where perfection is based upon possession;
(b) to the enforcement of remedies to bankruptcy, insolvency, and other laws
affecting creditors’ rights generally and to moratorium laws, from time to time
in effect; and (c) to general equitable principles which may limit the right to
obtain the remedy of specific performance, each of the security interests
granted to the Bank as identified under Section 2 of this Loan Agreement
constitutes a valid first priority security interest or lien in and to the
property covered thereby, granting all rights and remedies to a secured party
under the Uniform Commercial Code, as in effect in the State of Florida and
Alabama, as the same may be modified or amended from time to time, except as
otherwise permitted hereunder.

3.8 Eligible Accounts Receivable and Eligible Inventory. All Eligible Inventory
included in the Borrowing Base meet the criteria for Eligible Inventory and all
Eligible Accounts Receivable included in the Borrowing Base meet the criteria
for Eligible Accounts Receivable.

3.9 Location of Collateral. All of the Collateral is used or held for use by
Borrower at the following locations: 205 Carriage Street, Guin, Alabama 35563,
and 7668 Highway 278, Sulligent, Alabama 35586.

 

10



--------------------------------------------------------------------------------

3.10 Loan Subordinations. Any related party notes payable by any Borrower, to
any other Borrower or to owners of any Borrower, or to other related parties,
now existing or hereafter made are and shall be subordinated to the lien of the
Loan granted herein. Each Borrower confirms that all related party debts are
fully disclosed on the financial statements provided to the Bank and in the
event the Bank so requires, such related parties shall enter into subordination
agreements to evidence the requirements of this Section.

SECTION 4. CONDITIONS OF LENDING AND

ISSUANCE OF LETTERS OF CREDIT.

The obligation of the Bank to extend credit and issue Letters of Credit
hereunder is subject to the following conditions:

4.1 Representations and Warranties. At the date of each Advance or issuance of
any Letter of Credit, the representations and warranties set forth in Section 3
hereof shall be true and correct on and as of such date, with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.

4.2 Certificates. On or before the date hereof, the Bank shall have received:
(a) from the Borrower: (1) a copy of its certificate of corporate status and
Articles of Incorporation with all amendments, certified by the respective
Secretary of State of Florida or Alabama, as the case may be, dated as of a
recent date; (2) the certificate of its secretary or assistant secretary, dated
the date hereof and certifying that attached thereto is a true and complete copy
of its Bylaws prior to the adoption of the resolutions by its Board of Directors
authorizing the execution, delivery and performance of this Loan Agreement; and
certification that its articles of incorporation have not been amended since the
date of the last amendment thereof, if any, indicated on the certificate of the
respective Secretary of State; and (b) such other documents as the Bank may
reasonably request.

4.3 No Default. At the date of each Advance or issuance of any Letter of Credit,
no Event of Default, or event which with the giving of notice or of the passage
of time, or both, would constitute an Event of Default, shall have occurred and
be continuing, and the representations and warranties of each Borrower contained
herein shall remain true and correct as of such date, except to the extent that
such representations and warranties relate to an earlier date. Each request for
an Advance shall constitute the confirmation by each Borrower that at the date
thereof the conditions contained in this Section shall have been satisfied.

 

11



--------------------------------------------------------------------------------

4.4 Other Conditions Precedent. On or before the date hereof, there shall have
been delivered to the Bank all of the financial statements, reports and other
documents required by the Loan Commitment dated August 27, 2009.

SECTION 5. CROSS-DEFAULT AND CROSS-COLLATERALIZATION.

Any Event of Default under the terms of the Loan shall constitute and hereby is
declared to be an immediate and absolute default under the terms of all loans
between Bank and any Borrower. Should an event of default occur under the terms
of any of said loans, which event is subject to notice and cure periods, if any,
failure to cure such event of default within such curative period shall
constitute an immediate default under this Loan and all such other loans owed by
any Borrower to Bank. Each of the foregoing loans between Bank and any Borrower
shall also be cross-collateralized, whether such loans are now existing or
hereafter entered into between Bank and Borrower at any time.

SECTION 6. AFFIRMATIVE COVENANTS

From the date hereof and so long as the Loan shall be unpaid or unperformed,
each Borrower will:

6.1 Existence and Properties. To the extent that the same are necessary for the
proper and advantageous conduct of its business, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
corporate existence, rights, licenses and permits and comply with all laws and
regulations applicable to it and conduct and operate its business in
substantially the manner in which it is presently conducted and operated.

6.2 Insurance.

(a) Cause to be maintained at all times during the term of the Loan, general
liability insurance with limits reasonably satisfactory to or as reasonably
required by, Bank.

(b) Cause the Collateral to be adequately insured at all times, by financially
sound and reputable insurers, in an amount not less than the value thereof.

(c) Cause the Bank to be a named insured to the extent of its interest in
respect the policies of insurance required by Section 6.2(a) and
(b) hereinabove.

6.3 Obligations, Taxes and Laws. Pay or cause to be paid all indebtedness and
obligations promptly and in accordance with their respective terms, including,
without limitation, sales, use and personal property taxes as the same may be
imposed upon any Borrower from time to time, and pay and discharge or cause to
be paid and discharged promptly all taxes, assessments, and governmental charges
or levies

 

12



--------------------------------------------------------------------------------

imposed upon it or in respect of its property before the same shall become in
default, as well as all lawful claims for labor, materials, and supplies or
otherwise which, if unpaid, might become a lien or charge upon such property or
any part thereof, and timely comply with all applicable laws and governmental
rules and regulations; provided, however, that the Borrower shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge, lien or claim, or timely comply with the laws and
governmental rules so long as the validity thereof shall be contested by
appropriate legal proceedings timely initiated and conducted in good faith, and
(a) in the case of an unpaid tax, assessment, governmental charge or levy, lien,
encumbrance, charge or claim, such proceedings shall be effective to suspend the
collection thereof from the Borrower and its property; (b) neither such property
nor any part thereof, nor any interest therein would be in any danger of being
sold, forfeited or lost; (c) in the case of a law and governmental rule or
regulation, neither any Borrower nor the Bank would be in any danger of criminal
liability for failure to comply therewith; (d) there shall have been established
such reserve or other appropriate provision, if any, with respect thereto on the
books of the entity involved, as shall be required by Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, lien,
claim, encumbrance, law, rule or regulation, so contested.

6.4 Financial Statements and Reports. Each Borrower shall maintain systems of
accounting established and administered in accordance with Generally Accepted
Accounting Principles. Each Borrower, as appropriate, will furnish to the Bank:

(a) Within one hundred twenty (120) days after the end of each fiscal year, each
Borrower shall deliver to the Bank, consolidated, audited balance sheets and
statements of income, retained earnings and changes in financial position for
such year, an audited inventory of DVHI, all of which shall be accompanied by
supporting schedules and the unqualified opinion of independent certified public
accountants of recognized standing reasonably acceptable to the Bank, and upon
filing, all filings required in accordance with SEC regulations, if any.

(b) Within thirty (30) days after the end of each fiscal quarter-end, deliver to
the Bank the following financial statements certified by the President or
Vice-President of each Borrower as accurate to the best of his knowledge upon
due inquiry and investigation: (1) a Compliance Certificate executed by an
authorized officer of each Borrower certifying that to the best of his
knowledge, no Event of Default hereunder, nor any event which with notice or
lapse of time, or both, would constitute such an Event of Default, has occurred
or, if such Event of Default or event has occurred, specifying the nature and
extent thereof; and (2) internally prepared, consolidated, interim financial
statements for each Borrower; in such form and context as Bank may require.

(c) Within fifteen (15) days of the end of each month, deliver to the Bank the
following financial statements certified by the President or Vice-President of

 

13



--------------------------------------------------------------------------------

each Borrower as accurate to the best of his knowledge upon due inquiry and
investigation: (1) the Borrowing Base Certificate for DVHI; and (2) an accounts
receivable aging report by customer reflecting the past due status of each
invoice for DVHI; all in such form and context as Bank may require.

(d) Promptly, from time to time, such other information regarding the operation,
business, affairs and financial condition of any Borrower as the Bank may
reasonably request.

6.5 Litigation Notice. Give the Bank prompt written notice of any action, suit
or proceeding at law or in equity or by or before any governmental
instrumentality or other agency, the outcome of which might materially adversely
affect the operations or financial condition of any Borrower.

6.6 Notice of Default. Each Borrower shall give the Bank prompt written notice
of any Event of Default hereunder, or any event which, with the passage of time
or the giving of notice or both, would become such an Event of Default
hereunder.

6.7 Access to Premises and Inspections. At all reasonable times and as often as
the Bank may reasonably request, permit or arrange for any authorized
representative designed by the Bank to visit and inspect the principal office
and operations of each Borrower, any of the other offices or properties of any
Borrower, including, without limitation, the Collateral, and its books, and to
make extracts from such books and to discuss the affairs, finances and accounts
of each Borrower with its chief financial officer or such other person as may be
designated by the chief executive or chief operating officer of any Borrower.

6.8 Continued Assistance. Promptly, from time to time as the Bank may reasonably
request, each Borrower shall perform such acts and execute, acknowledge,
deliver, file, register, deposit or record any and all further instruments,
agreements and documents whether to continue, preserve, renew, record or perfect
the Bank’s interests in the Collateral, as well as the priority thereof.

6.9 Title to Collateral. Each Borrower shall own all of the property
constituting the security for the Loan. All such property shall be and remain
free and clear of all mortgages, pledges, liens, charges and other encumbrances
of any nature whatsoever, except as granted to the Bank hereby or otherwise
permitted herein.

6.10 Financial Covenants. Until the Loan has been fully repaid to the Bank,
Borrower shall:

(a) Debt Service Coverage Ratio. Maintain a global Debt Service Coverage Ratio
of not less than 1.25 to 1.00, measured on a rolling 4-quarter basis, commencing
September 30, 2009. As used herein “Debt Service Coverage Ratio” shall be
defined as (1) (A) Consolidated Net Income of Borrower, plus (B) Interest
Expense,

 

14



--------------------------------------------------------------------------------

plus (C) Depreciation & Amortization, minus (D) Distributions, minus
(E) Extraordinary Income/Non-Recurring Income, divided by (2) (A) Actual
Required Debt Payments including Capital Leases, but not including debt payments
payable to the Bank, plus (B) Interest Expense.

(b) Debt to Tangible Net Worth Ratio. Maintain a global Debt to Tangible Net
Worth Ratio of not more than 3.00 to 1.00, to be measured on a quarterly basis,
commencing September 30, 2009. As used herein “Debt to Tangible Net Worth Ratio”
shall be defined as the consolidated: (1) (A) Total Liabilities of each
Borrower, minus (B) Subordinated Debt, divided by (2) (A) Net Worth, plus
(B) Subordinated Debt, plus (C) Intangibles, minus (D) Related Party
Receivables.

(c) Minimum Liquidity. Maintain a global, unencumbered liquidity of not less
than $2,500,000.00, to be measured on a quarterly basis, commencing
September 30, 2009.

6.11 Deposit Accounts. Each Borrower shall place on deposit with Bank all of its
corporate deposit accounts (except for payroll accounts) making the Bank its
primary depository relationship.

SECTION 7. NEGATIVE COVENANTS

From the date hereof and so long as any of the Obligations shall be unpaid, the
Borrower will not:

7.1 Negative Pledge. Either directly or indirectly, incur, create, assume or
permit to exist any Liens with respect to any property securing the Loan or be
bound by or subject to any assessments and other similar governmental charges or
claims except as provided in Section 6.3 of this Loan Agreement or Permitted
Liens.

7.2 Sale or Disposition of Collateral. Sell, discount or otherwise dispose of
any of the property securing the Loan or any part thereof except in the ordinary
course of business, or incur additional material borrowings or enter into
material leases without the prior written consent of the Bank upon terms and
conditions satisfactory to the Bank.

7.3 Organic Changes. Either directly or indirectly, (a) merge or consolidate any
Borrower, with or into any other corporation; (b) sell (in bulk), lease or
otherwise dispose of all or substantially all of the property of any Borrower,
unless the transferee or the lessee shall be acceptable to the Bank, which
acceptance must in writing and issued by the Bank prior to any such sale, lease
or other disposition, and such transferee shall have assumed the Loan; or
(c) without prior written consent of the Bank, sell, transfer, assign, or
otherwise dispose, or permit the sale, transfer, assignment or disposition of
the shares of any Borrower, directly or indirectly, or take any action
whatsoever, the result of which is that the interest of the current owners of
each Borrower, is changed to the extent that such shareholders fail to retain
their current ownership interest as existing as of the date of this Loan
Agreement.

 

15



--------------------------------------------------------------------------------

7.4 Distributions. Make any distributions to shareholders, whether dividends,
debt repayment, stock re-purchase, advances or otherwise, whether directly or
indirectly, without the prior written consent of the Bank other than stock
dividends and distributions made pursuant to the Earnout Agreement dated
January 18, 2006, pursuant to which, payments may be paid to the former owners
of the Borrower, as an earnout, based upon the net income before taxes of the
Borrower.

7.5 Changes in Management. Suffer or permit any change in the management of any
Borrower as in effect on the date hereof, without the prior written consent of
the Bank, which consent shall not be unreasonably withheld.

7.6 Additional Indebtedness. Incur, create, assume or permit to exist any
additional indebtedness in excess of $200,000.00 in the aggregate, or
indebtedness secured by the Collateral pledged to secure the Loan, other than
the indebtedness to the Bank and other indebtedness incurred in the normal
course of business, without the prior written consent of Bank, except as may be
permitted hereunder.

7.7 Settlements. Enter into any transaction that materially and adversely
affects the collateral referenced herein or the Borrower’s ability to repay the
Loan other than in the normal course of business.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

(a) Any representation or warranty made in this Loan Agreement or in any report,
certificate, financial statement or other instrument furnished in connection
herewith at any time shall prove to be false or misleading in any material
respect as of the time when made;

(b) In the event any payment of principal, interest or other monetary obligation
is not made within ten (10) days after the date when due under the Loan;

(c) Default with respect to any material obligation for borrowed money or
otherwise of the Borrower if the effect of such default is to accelerate the
maturity of such indebtedness or to permit the holder or obligee thereof (or a
trustee on behalf of such holder or obligee) to cause such indebtedness to
become due prior to its stated maturity, or such material indebtedness shall not
be paid as and when due and payable (in each case, giving effect to any
applicable grace periods);

 

16



--------------------------------------------------------------------------------

(d) Default in the due observance or performance of any covenant, condition or
agreement contained in Sections 6 and 7 of this Loan Agreement; and such default
shall not be cured within 15 days after the earlier of knowledge thereof by an
officer of the Borrower, or after written notice of the default is delivered by
the Bank, but if the default is subject to cure and the cure is being diligently
pursued by appropriate means at the end of such 15 days, then Borrower shall
have an additional 15 days thereafter to complete the cure;

(e) Default in the due observance or performance of any covenant, condition or
agreement to be observed or performed pursuant to the terms of this Loan
Agreement, and such default shall not be cured within 15 days after the earlier
of knowledge there of by an officer of the Borrower, or after written notice of
the default is delivered by the Bank, but if the default is subject to cure and
the cure is being diligently pursued by appropriate means at the end of such 15
days, then Borrower shall have an additional 15 days thereafter to complete the
cure;

(f) Any Borrower shall (1) make an assignment for the benefit of creditors, file
a petition in bankruptcy, petition or apply to any tribunal for the appointment
of a custodian, receiver or any trustee or shall commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or if there shall have been filed any such petition or application, or
any such proceeding shall have been commenced against any of them in which an
order for relief is entered or which remains undismissed for a period thirty
(30) days or more; any Borrower, by any act or omission, shall indicate consent
to, approval of or fail to timely object to, any such petition, application or
proceeding or order for relief or for the appointment of a custodian, receiver
or any trustee or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of thirty (30) days or more;
(2) generally not pay its debts as such debts become due or admit in writing its
inability to pay its debts as they mature; (3) have concealed, removed, or
permitted to be concealed or removed, any part of its properties or assets, with
intent to hinder, delay or defraud its creditors or any of them, or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law, or shall have made any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or shall have suffered or
permitted, while solvent, any creditor to obtain a lien upon any Collateral,
through legal proceedings or distraint, which is not vacated or “bonded off”
within ten (10) days from the date thereof; or (4) be “insolvent” as such term
is defined in the Bankruptcy Code, 11 U.S.C. §101(31).

8.2 Default Rate. From and after the occurrence of an Event of Default, the Loan
shall accrue interest at the Default Rate.

 

17



--------------------------------------------------------------------------------

SECTION 9. REMEDIES

From and after the occurrence of an Event of Default:

9.1 Termination of Advances and Acceleration. Bank may, at its sole option cease
making Advances under this Loan Agreement and/or declare the principal of and
interest on the Loan and all other obligations due by Borrower hereunder to be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything in this Loan
Agreement to the contrary notwithstanding, and all amounts hereunder shall then
be immediately due and payable.

9.2 Collateral. With respect to the Collateral, Bank may:

(a) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale. Bank shall give notice of the disposition of the Collateral as
follows:

(1) Bank shall give Borrower notice in writing of the time and place of public
sale, or, if the sale is a private sale or some other disposition other than a
public sale is to be made of the Collateral, the time on or after which the
private sale or other disposition is to be made; and

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 10 below, at least ten (10) days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market; provided, however, that Bank may credit
bid and purchase the Collateral at any public sale.

(b) Bank may seek the appointment of a receiver or keeper to take possession and
operate, as applicable all or any portion of the Collateral, and to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

(c) Bank shall have all other rights and remedies available to it at law or in
equity pursuant to any other loan documents execution in connection herewith.
The rights and remedies of Bank hereunder shall be cumulative, and not
exclusive. The exercise of one or more such remedies shall not preclude or
prevent Bank from, at the same time, or at any other time, resorting to or
exercising the same or other rights, powers, privileges or remedies herein
granted to it or to which it might otherwise legally resort.

9.3 Application of Proceeds Upon Disposition of Collateral. Apply, at Bank’s
option, the proceeds of any sale of the Collateral as well as all sums received
or

 

18



--------------------------------------------------------------------------------

collected by Bank from or on account of such Collateral and/or additional or
substitute collateral to (a) the payment of reasonable expenses incurred or paid
by Bank in connection with any sale, transfer or delivery of the Collateral
and/or such additional or substitute collateral, and (b) the payment of the
obligations or any part thereof, all in such order or manner as Bank in its sole
discretion may determine, irrespective of the date of maturity. All acts done or
to be done by Bank in conformity with the powers herein granted are hereby
ratified and confirmed by Borrower. Borrower agrees to pay to Bank any
deficiency in the event the proceeds of any foreclosure sale of the Collateral
are insufficient to satisfy the Loan obligations in full and Bank shall have the
right to sue Borrower for such deficiency.

9.4 Right to Income. Unless such Event of Default is waived in writing by Bank,
Bank may, at its sole discretion, collect, receive and receipt for all income,
interest, earnings or profits (including any dividends) now or hereafter payable
upon or on account of the Collateral without any responsibility however for its
failure to do so. The sums or property so collected or received by Bank on
account of the Collateral, and pursuant to this Section, shall be held and
retained by Bank as further security for the Obligations and shall be deemed
automatically to be Collateral under this Loan Agreement.

9.5 Cash Collateralization of Letters of Credit. Bank may, irrespective of
whether it is taking any of the actions described in this Section or otherwise,
make demand upon Borrower to, and forthwith upon such demand Borrower will, pay
to Bank in same-day funds, for deposit in such account as Bank shall specify
(the “L/C Cash Collateral Account”), an amount equal to 105% of the Letter of
Credit Obligations then outstanding. The L/C Cash Collateral Account shall be in
the name and under the sole dominion and control of Bank. Bank shall have no
obligation to invest any amounts on deposit in the L/C Cash Collateral Account.
Borrower grants to Bank, a lien on and security interest in the L/C Cash
Collateral Account and all amounts on deposit therein as collateral security for
the performance of its obligations under this Loan Agreement and the other loan
documents. Bank shall have all rights and remedies available to it under
applicable law with respect to the L/C Cash Collateral Account and all amounts
on deposit therein.

9.6 Right to Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, Bank is hereby
authorized by Borrower at any time or from time to time, after the occurrence of
an Event of Default, without notice to Borrower, or to any other person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured) and any other Indebtedness at any time held or
owing by Bank, its branches, subsidiaries or affiliates, for the credit or the
account of Borrower against and on account of the obligations and liabilities of
Borrower to Bank under this Loan Agreement and any other loan document,
including, but not limited to, all claims of any nature or description

 

19



--------------------------------------------------------------------------------

arising out of or connected with this Loan Agreement or any other loan document,
irrespective of whether or not: (a) Bank shall have made any demand hereunder;
or (b) Bank shall have declared the principal of and interest on the Loan and
the Loan Agreement and other amounts due hereunder to be due and payable.

9.7 Bank’s Liability for Collateral. Borrower hereby agrees that so long as Bank
complies with its obligations, if any, under the Uniform Commercial Code as in
effect from time to time in the State of Florida, Bank shall not in any way or
manner be liable or responsible for: (a) the safekeeping of the Collateral,
(b) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (c) any diminution in the value thereof, (d) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other persons, and
all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

SECTION 10. NOTICES

All notices, requests, demands or other communications to or from the parties
hereto shall be deemed to have been duly given and made: (a) in the case of a
letter sent other than by mail, when the letter is delivered to the party to
whom it is addressed; (b) in the case of a telegram or facsimile document, when
the telegram or facsimile is sent; (c) in the case of a letter sent by mail,
three (3) days from the day on which the letter is deposited in a United States
post office, certified mail, return receipt requested, and addressed as follows:

 

If to any Borrower:   

DEER VALLEY HOMEBUILDERS, INC.

Attention: Joel S. Logan, II, President

205 Carriage Street

Guin, Alabama 35563

with a copy to:   

BUSH ROSS, P.A.

Attention: Brent A. Jones

220 S. Franklin Street

Tampa, Florida 33602

If to the Bank:   

FIFTH THIRD BANK

Attention: Chad Loar, Vice President

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

with a copy to:   

FISHER & SAULS, P.A.

Attention: Kenneth E. Thornton

100 Second Avenue South, Suite 701

St. Petersburg, Florida 33701

 

20



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Costs. The Borrower hereby agrees to pay to the Bank all costs and expenses
of every kind and description incurred by the Bank in connection with the
enforcement and protection in any legal or equitable proceeding of the rights of
the Bank in connection with this Loan Agreement, and in connection with any
action or claim under this Loan Agreement, or in any wise related thereto,
including, without limitation, the reasonable fees and disbursements of counsel
to the Bank. In the event of litigation arising out of or related to this
agreement, the prevailing party shall be entitled to reasonable fees and costs
of its counsel.

11.2 Severability. The provisions of this Loan Agreement are severable, and if
any provision hereof shall be held by any court of competent jurisdiction to be
unenforceable, such holding shall not affect or impair any other provision
hereof.

11.3 GOVERNING LAW. THIS LOAN AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICT OF LAWS.

11.4 Indemnity. Borrower agrees to indemnify and hold harmless Bank and each of
its affiliates, employees, representatives, officers, directors, agents and
attorneys (any of the foregoing shall be an “Indemnitee”) from and against any
and all claims, liabilities, losses, damages, actions, investigations,
proceedings, attorneys’ fees and expenses (as such fees and expenses are
incurred and irrespective of whether suit is brought) and demands by any party,
including the costs of investigating and defending such claims, actions,
investigations or proceedings, and the costs of answering any discovery served
in connection therewith, whether or not Borrower or the person seeking
indemnification is the prevailing party and whether or not the person seeking
indemnification is a party to any such action or proceeding (a) resulting from
any breach or alleged breach by Borrower of any representations or warranties
made hereunder, or (b) arising out of (1) the Loan or otherwise under this Loan
Agreement, including the use of the proceeds of the Loan hereunder in any
fashion by Borrower or the performance of its obligations under the loan
documents by Borrower, (2) allegations of any participation by Bank in the
affairs of Borrower, or allegations that Bank has any joint liability with
Borrower for any reason, or (3) any claims against Bank by any shareholder or
other investor in or lender to Borrower, by any brokers or finders or investment
advisers or investment bankers retained by Borrower or by any other third party,
for any reason whatsoever, or (c) in connection with taxes (other than taxes
imposed on the overall net income of the Bank), fees, and other charges payable
in connection with the Loan, or the execution, delivery, and enforcement of this
Loan Agreement, the other loan documents, and any subsequent amendments thereto
or waivers of any of the provisions thereof, unless the person seeking
indemnification under clause (a), (b) or (c) of this Section, is determined in
such case to have acted or failed to act with gross negligence or willful
misconduct by a non-appealable judicial order.

 

21



--------------------------------------------------------------------------------

11.5 Interpretation. To the extent not otherwise provided for hereby, the course
of dealing by and between the Bank and the Borrower shall control in the
determination and interpretation of the rights of the parties hereto. Further,
to the extent not otherwise provided for hereby nor by or inconsistent with the
course of dealing by and between the parties hereto, the usage of trade in
transactions substantially similar to the transactions contemplated herein shall
control in the determination and interpretation of the rights of the parties
hereto.

11.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the obligations by Borrower or the transfer to Bank of any property should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
bankruptcy code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if Bank is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Bank is required or elects to repay or
restore, and as to all costs, expenses, and reasonable attorneys fees of Bank
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

11.7 Attorney-in-fact. The Borrower hereby constitute any officer of the Bank as
attorney-in-fact, with power to receive and open all mail addressed to them; to
endorse their name on any notes, acceptances, checks, drafts, money orders or
other evidences of payment or collateral that may come into the Bank’s
possession; to sign their name on any invoice or bill of lading relating to any
Account Receivable, or on drafts against customers, to send requests for
verification of Accounts Receivable to any account debtor and, to do all other
acts and things necessary to carry out this Loan Agreement; provided, however,
the Bank agrees that it shall not exercise the powers conferred upon in this
Section until the occurrence of an Event of Default, or an event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default. All acts of said attorney or designee are hereby ratified and approved
by the Borrower and said attorney or designee shall not be liable for any acts
of commission or omission nor for any error of judgment or mistake of fact or
law, unless said attorney or designee is determined in such case to have acted
or failed to act with gross negligence or willful misconduct by an
non-appealable judicial order. This power, being coupled with an interest, is
irrevocable so long as any obligations, monetary or otherwise, remain, due to
the Bank from the Borrower.

11.8 Headings. The name of this Loan Agreement, as well as Section headings used
herein, are for conveniences of reference only and are not to affect the
construction of, or be taken into consideration in interpreting this Loan
Agreement.

 

22



--------------------------------------------------------------------------------

11.9 Terms. Any term used herein shall be equally applicable to both the
singular and plural forms.

11.10 JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN
EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LOAN
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THIS LOAN AGREEMENT. FURTHER,
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE BANK, NOR THE
BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF THE BANK, NOR BANK’S COUNSEL
HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed and delivered as of the day and year first above written.

 

WITNESSES:    “BORROWER”    DEER VALLEY FINANCIAL CORP.,    a Florida
corporation

 

   By:   

 

Signature of Witness       Joel S. Logan, II, as its Vice President

 

      Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

 

23



--------------------------------------------------------------------------------

   DEER VALLEY CORPORATION,    a Florida corporation

 

   By:   

 

Signature of Witness       John Steven Lawler, as its Secretary

 

      Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness          DEER VALLEY HOMEBUILDERS, INC.,   
an Alabama corporation

 

   By:   

 

Signature of Witness       Joel S. Logan, II, as its President

 

      Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness          “BANK”    FIFTH THIRD BANK,    a
Michigan banking corporation

 

   By:   

 

Signature of Witness       Chad Loar, as its Vice President

 

      Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

STATE OF ALABAMA

COUNTY OF                                         

The foregoing instrument was acknowledged before me this      day of September,
2009, by Joel S. Logan, II, as Vice President of DEER VALLEY FINANCIAL CORP., a
Florida corporation, on behalf of the corporation.

 

24



--------------------------------------------------------------------------------

 

  Personally known     

 

 

  Florida Driver’s License      Notary Public

 

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

STATE OF ALABAMA

COUNTY OF                                         

The foregoing instrument was acknowledged before me this      day of September,
2009, by Joel S. Logan, II, as President of DEER VALLEY HOMEBUILDERS, INC., an
Alabama corporation, on behalf of the corporation.

 

 

  Personally known     

 

 

  Florida Driver’s License      Notary Public

 

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

STATE OF ALABAMA

COUNTY OF                                         

The foregoing instrument was acknowledged before me this      day of September,
2009, by John Steven Lawler, as Secretary of DEER VALLEY CORPORATION, a Florida
corporation, on behalf of the corporation.

 

 

  Personally known     

 

 

  Florida Driver’s License      Notary Public

 

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

STATE OF ALABAMA

COUNTY OF                                         

The foregoing instrument was acknowledged before me this      day of September,
2009, by Chad Loar, as Vice President of FIFTH THIRD BANK, a Michigan banking
corporation, on behalf of the Bank.

 

25



--------------------------------------------------------------------------------

 

  Personally known     

 

 

  Florida Driver’s License      Notary Public

 

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

ATTACHMENTS:

Exhibit “A” - Borrowing Base Certificate

 

26



--------------------------------------------------------------------------------

EXHIBIT “A”

BORROWING BASE CERTIFICATE

$5,000,000.00 RLOC

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement, Borrower hereby certifies, as of
the above date, the following:

 

(A)

  

Current Value of DVHI Inventory

      $              

(B)

  

Less: Ineligibles

      $              

(C)

  

Net Amount of DVHI Inventory (A) Less (B)

      $              

(D)

  

50% of (C) Not To Exceed $1,500,000.00

      $              

(E)

  

Aggregate Amount of DVHI and DVFC Accounts Receivable

      $              

(F)

  

Less: Ineligibles

        

Accounts over 60 days (30 days past due)

   $                    

Accounts with 25% aged over 60 days

   $                    

Accounts with Account Debtors having in excess of 20% of total Eligible A/R
(excluding Gov’t Backed Agency A/R)

   $                    

Other (if applicable)

   $                    

Total Ineligible

   $                 

(G)

  

Net Amount of Eligible Accounts Receivable (E) Less (F)

      $              

(H)

  

80% of (G)

      $              

(I)

  

CURRENT BORROWING BASE:

(D) Plus (H)

      $              

(J)

  

The aggregate unpaid principal owed to Bank is:
Not to exceed maximum loan limit or (I) above

      $              

(K)

  

Availability (I) Less (J), Less all issued and outstanding Letters of Credit:
Not to exceed the maximum loan limit of $5,000,000.00

      $              

 

27



--------------------------------------------------------------------------------

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Inventory and Eligible Accounts and the values
assigned thereto are true and correct in all material respects (see attached
inventory declaration and accounts receivable aging). DVHI is legal owner of the
inventory and the accounts receivable as identified above. We further certify
that the inventory is in good condition and that storage conditions are safe and
satisfactory for this type of inventory.

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $5,000,000.00 (after taking into account issued and outstanding Letters
of Credit) Commitment or Borrowing Base.

This shall also certify that, for the month ending             , 200    , the
Borrower was in compliance with the following covenants contained in the Loan
and Security Agreement between Bank and Borrower dated                     ,
2009.

 

    

COVENANT

  

ACTUAL

  

COMPLIANCE

1.

  

Maintain a Debt Service Coverage Ratio of not less than 1.25 to 1.00 “Debt
Service Coverage Ratio” is (1) (A) Net Income of Borrower, plus (B) Interest
Expense, plus (C) Depreciation & Amortization, minus (D) Distributions, minus
(E) Extraordinary Income/Non-Recurring Income, divided by (2) (A) Current
Portion of Long Term Debt Payments, plus (2) Interest Expense

                                               

 

28



--------------------------------------------------------------------------------

2.

  

Maintain a Debt to Tangible Net Worth Ratio of Not More than 3.00 to 1.00 “Debt
to Tangible Net Worth Ratio” is: (1) (A) Total Liabilities of Borrower, minus
(B) Subordinated Debt, divided by (2) (A) Net Worth, plus (B) Subordinated Debt,
plus (C) Intangibles, minus (D) Related Party Receivables

                                                 

3.

  

Maintained minimum, unencumbered Liquidity of $2,500,000.

                                                 

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:                     , 200         Date:                     , 200    

 

29